Name: Regulation (EEC) No 330/74 of the Council of 4 February 1974 amending certain Regulations on the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: EU finance;  trade policy;  agricultural policy; NA
 Date Published: nan

 9 . 2 . 74 Official Journal of the European Communities No L 37/5 REGULATION (EEC) No 330/74 OF THE COUNCIL of 4 February 1974 amending certain Regulations on the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES ,  Council Regulation (EEC) No 2305/70 (") of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in beef and veal ,  Council Regulation (EEC) No 2306/70 ( 12 ) of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products , and  Council Regulation (EEC) No 1 697/7 1 ( 13 ) of 26 July 1971 on the financing of intervention expen ­ diture in respect of raw tobacco ; Whereas Council Regulation (EEC) No 2181 /71 ( 14 ) fixed the rules relating to the financing of interven ­ tion expenditure in the wine sector ; whereas since then Article 6a of Council Regulation (EEC) No 816/70 ( 15 ) of 28 April 1970 , laying down additional provisions for the common organization of the market in wine , as last amended by Regulation (EEC) No 2592/73 ( 16), introduced in 1972 aid for the re-storage of table wines , which involves expenditure ; whereas this aid corresponds to intervention for the purposes of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas Regulation (EEC) No 2181 /71 must therefore be supplemented for the financial year 1972 ; Whereas the Annex to Council Regulation (EEC) No 2824/72 ( 17) of 28 December 1972 laying down general rules for the financing of interventions by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund , as last amended by Regula ­ tion (EEC) No 3536/73 ( l8), lists the measures which shall be considered as interventions intended to stabi ­ lize agricultural markets for the purposes of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas there is reason to add to this Annex ; Whereas Article 2 (2) of Regulation (EEC) No 2824/72 provides that the Council shall before 1 August 1973 introduce general rules, to be applicable from 1 January 1974, on the financing in their entirety of intervention measures for which , within the frame ­ work of the common organization of markets , no sum per unit has been determined ; whereas , however, since these measures are complicated and have only Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC ( 1 ) of 5 February 1964 on the conditions for granting aid from the European Agricultural Guid ­ ance and Guarantee Fund, as last amended by the Act of Accession (2 ) ; Having regard to Council Regulation (EEC) No 729 /70 (3 ) of 21 April 1970 on the financing of the common agricultural policy, as last amended by Regu ­ lation (EEC) No 2788 /72 (4 ) and in particular Article 3 (2) thereof ; Having regard to the proposal from the Commission ; Whereas recent intervention measures mean that, if the total net expenditure on intervention is to be esta ­ blished for each financial year, certain amendments must be made to :  Council Regulation (EEC) No 786/69 (5 ) of 22 April 1969 on the financing of intervention expen ­ diture in respect of the domestic market in oils and fats , as last amended by Regulation (EEC) No 526/73 ( 6),  Council Regulation (EEC) No 787/69 ( 7 ) of 22 April 1969 on the financing of intervention expen ­ diture in respect of the domestic market in cereals and rice , as amended by Regulation (EEC) No 2092/70 ( 8 ),  Council Regulation (EEC) No 788 /69 (9 ) of 22 April 1969 on the financing of intervention expen ­ diture in respect of the domestic market in pigmeat , as amended by Regulation (EEC) No 2092/70 ,  Council Regulation (EEC) No 2334/69 ( 10 ) of 25 November 1969 on the financing of intervention expenditure in respect of the domestic market in sugar , as amended by Regulation (EEC) No 2092/70 , (') OJ No 34, 27 . 2 . 1964 , p . 586/64 . (-') OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 3 ) OJ No L 94, 28 . 4 . 1970 , p . 13 . ( ¢ ») OJ No L 295 , 30 . 12 . 1972, p . 1 . ( 5 ) OJ No L 105 , 2 . 5 . 1969 , p . 1 . ( b ) OJ No L 51 , 24 . 2 . 1973 , p . 1 . ( 7 OJ No L 105 , 2 . 5 . 1969 , p . 4 . ll ) OJ No L 249 , 17 . 11 . 1970 , p . 1 . '*) OJ No L 249 , 17 . 11 . 1970 , p . 4 . &gt; 3 ) OJ No L 175 , 4 . 8 . 1971 , p . 8 . 14 ) OJ No L 231 , 14 . 10 . 1971 , p . 3 . 15 ) OJ No L 99 , 5 . .5 . 1970 , p . 1 . tb ) OJ No L 269 , 26 . 9 . 1973 , p . 1 . 17 ) OJ No L 298 , 31 . 12 . 1972, p . 5 . IS ) OJ No L 361 , 29 : 12 . 1973 , p . 2 . i ( 8 ) OJ No L 232, 21 . 10 . 1970 , p . 3 . » n OJ No L 105 , 2 . 5 . 1969 , p . 7 . ) ( l0 ) OJ No L 298 , 27 . 11 . 1969 , p . 1 . No L 37/6 Official Journal of the European Communities 9 . 2 . 74 recently become applicable in the new Member States , a further delay of one year is necessary before those rules can be brought into operation , '(d) aid for the re-storage of table wines provided for in Article 6a of Regulation (EEC) No 816/70 . 2 . In Article 1 (2) of Regulation (EEC) No 2181 /71 , ' 6a ' shall be added after 'Articles 5 , 6 '.HAS ADOPTED THIS REGULATION : Article 1 Article 6 The following shall be substituted for Article 4 (4) of Regulation (EEC) No 786/69 , Article 3 (4) of Regula ­ tion (EEC) No 787/69 and Article 4 (4) of Regulation (EEC) No 788 /69 and Article 3 (4) of Regulation (EEC) No 2334/69 : '4 . A final credit balance on the single account referred to in paragraph 2 shall be deducted from expenditure for that year.' 1 . The following shall be added to Section I ('Cereals and rice ') of the Annex to Regulation (EEC) No 2824/72 : ' 9 . The special refunds for glucose manufac ­ tured in Denmark, provided for in the Commis ­ sion Decision of 7 December 1973 .' 2 . The following shall be added to Section VIII ('Wine ') of the Annex to Regulation (EEC) No 2824/72 : '4 . Aid for the re-storage of table wines provided for in Article 6a of Regulation (EEC) No 816/70 . 5 . Aids for products similar to the wine product exported under the label of 'Cyprus Sherry' provided for in Article 4 of Regulation (EEC) No 1253/73 .' Article 2 The following shall be substituted for Article 2 (3) of Regulation (EEC) No 2305/70 : ' 3 . A final credit balance on the account for a given period shall be deducted from expenditure for that year.' Article 3 Article 7 The following shall be substituted for Article 3 (4) of Regulation (EEC) No 2306/70 : '4 . A final credit balance on the final single account for a given period shall be deducted from expenditure for that year.' '1 August 1974 shall be substituted for '1 August 1973 ', and '1 January 1975' shall be substituted for '1 January 1974' in Article 2 (2) of Regulation (EEC) No 2824/72 . Article 8 Article 4 The following shall be substituted for Article 3 (2) of Regulation (EEC) No 1697/71 : ' 2 . A final credit balance on the account for a given year shall be deducted from expenditure for that year.' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Articles 1 to 4 shall apply for accounts to be drawn up at 31 December 1973 and for subsequent annual accounts . Article 5 shall apply as from 1 August 1972 . Article 6 shall apply as from 1 January 1973 . Article 7 shall apply as from 1 January 1974. Article 5 1 . The following shall be added to Article 1 ( 1 ) of Regulation (EEC) No 2181 /71 : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1974. For the Council The President W. SCHEEL